Citation Nr: 1512259	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Basic eligibility for VA home loan benefits.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant was a member of the United States Army Reserve/National Guard from October 7, 1991 to October 6, 1995, including a period of active duty for training (ACDUTRA) from August 6, 1992 to December 2, 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) Loan Guaranty Eligibility Center in Atlanta, Georgia. 


FINDINGS OF FACT

1.  The appellant served in the United States Army Reserve/National Guard from October 7, 1991 to October 6, 1995, including a period of ACDUTRA from August 6, 1992 to December 2, 1992.

2.  The appellant is not shown to be a "veteran" under the laws pertaining to the award of VA home loan benefits.


CONCLUSION OF LAW

The appellant is not eligible for VA home loan benefits.  38 U.S.C.A. §§ 3701, 3702 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b)(1). 

However, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist does not affect matters on appeal when the question is limited to statutory interpretation. See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (notice and duty to assist requirements are not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004. 

The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter. The Board notes also that the issue at hand does not arise from the receipt of a "substantially complete application" from the appellant under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. §§ 3701 and 3702, which govern loan guaranty benefits. 

As the outcome of this case turns on the law rather than the evidence, the notice and duty to assist provisions of the law are inapplicable. See 38 U.S.C.A. §§ 5103, 5103A; Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129 (2002). Accordingly, as the notice and duty to assist provisions are inapplicable, no further development is required. 

Eligbility for VA Home Loan Benefits

The appellant served in the United States Army Reserve/National Guard from October 7, 1991 to October 6, 1995, for a total of four years, including a period of ACDUTRA from August 6, 1992 to December 2, 1992.  The evidence does not show that the appellant was discharged for a service connected disability or that she had any service other than ACDUTRA or inactive duty for training (INACDUTRA).

Entitlement to a certificate of eligibility for loan guaranty benefits is dependent upon length of service. A veteran who initially enters service after September 7, 1980, must complete either 24 months of continuous active duty, or the full period for which the veteran was called or ordered to active duty, whichever period was shorter. 38 U.S.C.A. § 5303A(b)(1) . Here, the appellant never served on active duty and she does not contend that she served on active duty. Thus, as the appellant did not have active duty service, she does not meet the basic eligibility requirements under 38 U.S.C.A. § 5303A (b)(1). 

As another avenue of eligibility for housing loan benefits, the provisions of 38 U.S.C.A. §§ 3701, 3702 state that a veteran is eligible for housing loan benefits if the veteran meets certain requirements. As pertinent to this case, the term "veteran" includes an individual who is not otherwise eligible for the benefits of this chapter and who has completed a total service of at least 6 years in the Selected Reserve and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or who was discharged or released from the Selected Reserve before completing 6 years of service because of a service-connected disability. 38 U.S.C.A. §§ 3701(b)(5)(A), 3702(a)(2)(E).

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces. 38 U.S.C.A. § 3701(b)(5)(B). 

As previously noted, entitlement to a Certificate of Eligibility for Loan Guaranty Benefits is dependent upon length of service in the Selected Reserve. The evidence reflects that the appellant served in the United States Army Reserve/National Guard from October 7, 1991 to October 6, 1995, for a total of four years rather than the required six years. In addition, her discharge was not for a service connected disability. 

Accordingly, the appellant's Army Reserve/National Guard of California service does not qualify her for "veteran" status and she does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A) . Thus, the appellant is not eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits.

The appellant contends that she served with the Army Reserve until October 1999, thereby fulfilling the required 6 years of service. However, in order for a year of service to be credited toward the 6-year service requirement, at least one Active Duty or Inactive Duty point is required during that year in order to be credited as service. On the other hand, membership points may be earned by Reservists or Guardsmen for being on the rolls whether the member participates in drill or not. Years in which only membership points are earned do not count towards meeting the 6-year service requirement. 

In this case, the appellant's military records do not confirm any Active Duty or Inactive Duty points beyond October 1995.  Indeed, the records show zero ("0") active and inactive points earned for the October 1995 to October 1996 year and for the October 1996 to October 1997 year.  The appellant does not contend that she drilled or trained at any time from October 1995 to October 1999.  Rather, she indicates she entered college in Texas in the fall of October 1995 and, unfortunately, there were no Reserve Units available within the allowed mile radius of her residence in Texas.  Thus, through no fault of her own, the appellant contends she was precluded from completing any drills from 1995 to 1999.  Even so, she received an Honorable Discharge on October 12, 1999 and she provided her Honorable Discharge certificate.  She further maintains she was always ready and willing to perform drills or otherwise serve her country after moving to Texas in October 1995.  

Although the Board considered the appellant's contentions, the facts of the case are not in dispute.  The fact remains the appellant did not receive active or inactive duty points from October 1995 to October 1999 and, therefore, those years are not creditable towards the minimum service requirements for VA home loan benefits.

The law, not the evidence, is dispositive of the outcome of this case. As a matter of law, the appellant is not eligible for VA home loan benefits. Thus, the claim for eligibility for VA home loan benefits must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994). 

ORDER

Basic eligibility for the award of VA home loan benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


